Name: Commission Regulation (EC) NoÃ 1346/2008 of 23Ã December 2008 amending Regulation (EC) NoÃ 950/2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: food technology;  tariff policy;  trade policy;  marketing;  beverages and sugar;  trade
 Date Published: nan

 24.12.2008 EN Official Journal of the European Union L 348/79 COMMISSION REGULATION (EC) No 1346/2008 of 23 December 2008 amending Regulation (EC) No 950/2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 148(1) in conjunction with Article 4 thereof, Whereas: (1) In accordance with the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cuba pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (2), approved by Council Decision 2008/870/EC (3), the Community has undertaken to add, for the marketing year 2008/2009, a country allocation for Cuba of 20 000 tonnes of raw cane sugar for refining at a rate of duty of EUR 98 per tonne. (2) That quota should be opened and administered in accordance with Commission Regulation (EC) No 950/2006 (4) as CXL Concessions sugar. (3) In order to avoid speculation of import licences for country allocated import quotas, provisions should be made to restrict the application for import licences to those operators who can present an export licence issued by a competent authority of the exporting country. (4) Regulation (EC) No 950/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 950/2006 is amended as follows: 1. In Article 24, paragraphs 1 and 2 are replaced by the following: 1. For the 2008/2009 marketing year, tariff quotas for a total of 126 925 tonnes of raw cane sugar for refining, falling within CN code 1701 11 10, shall be opened as CXL concessions sugar at a duty of EUR 98 per tonne. 2. The quantities referred to in paragraph 1 shall be allocated by country of origin as follows:  Cuba 78 969 tonnes,  Brazil 34 054 tonnes,  Australia 9 925 tonnes,  other third countries 3 977 tonnes. 2. In Article 25, the following paragraph is added: Import licence applications relating to Cuba, Brazil and Australia shall be accompanied by the original of the export licence issued by the competent authorities of the exporting country in accordance with the model in Annex II for a quantity equal to that in the licence application. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 308, 19.11.2008, p. 29. (3) OJ L 308, 19.11.2008, p. 27. (4) OJ L 178, 1.7.2006, p. 1.